Two questions for consideration and determination have been certified to this Court under Supreme Court Rule No. 38 by the Circuit Court of Dixie County, Florida, in the above stated cause, on the theory that no existing precedent was applicable thereto at the time the Certification order was made *Page 295 
and entered. Since the order was entered in the lower court herein practically the same question was presented, briefed and ably argued at the bar of this Court, and the same carefully considered by this Court in the case of General Motors Acceptance Corporation v. State of Florida, in which an opinion and judgment have this day been entered. Question No. 1 propounded is fully answered therein. Answer to Question No. 2 is rendered unnecessary by our holding in General Motors Acceptance Corporation v. State of Florida.
Further proceedings will be had in the lower court in the case at bar not inconsistent with our ruling and holding in General Motors Acceptance Corporation v. State of Florida,supra.
It is so ordered.
BUFORD, C. J., TERRELL, BROWN, THOMAS and ADAMS, JJ., concur.
SEBRING, J., not participating.